In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-677V
                                   Filed: November 16, 2015
                                          Unpublished

****************************
ROBERT MICHAEL GALL,                       *
                                           *
                    Petitioner,            *       Ruling on Entitlement; Concession;
                                           *       Influenza;
                                           *       Shoulder Injury (“SIRVA”);
SECRETARY OF HEALTH                        *       Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                        *
                                           *
                    Respondent.            *
                                           *
****************************
Jeffrey S. Pop, Beverly Hills, CA, for petitioner.
Sarah Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On June 30, 2015, Petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the “Vaccine
Act” or “Program”]. Petitioner alleges that he suffered a left shoulder injury as a result of
his October 16, 2014 influenza vaccination. Petition at 1-2. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

       On November 16, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “has concluded that petitioner’s alleged injury
is consistent with SIRVA [Shoulder Injury Related to Vaccine Administration], and that it
was caused in fact by the flu vaccine he received on October 16, 2014.” Id. at 4.
Respondent further agrees that no other cause for petitioner’s SIRVA has been


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
identified, that he suffered sequela of his injury for more than six months, and that he
has satisfied all legal prerequisites for compensation under the Vaccine Act. Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master